Citation Nr: 1017685	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-06 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability, 
to include degenerative arthritis and disc disease of L4-5 
with probable spinal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1951 to June 1955. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, inter alia, determined new and material 
evidence had not been received to reopen a claim for service 
connection for a low back disability, to include degenerative 
arthritis and disc disease of L4-5 with probable spinal 
stenosis.

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

In April 1993, the Veteran testified before a Decision Review 
Officer (DRO) at the RO (DRO hearing); a copy of the 
transcript has been associated with the record.

This case previously reached the Board in September 2009.  At 
that time, the Veteran's request to reopen the claim for 
service connection for service connection for a low back 
disability was granted; however, the issue of service 
connection for a low back disability was remanded for further 
development.  The case has been returned to the Board for 
further appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.




REMAND

Unfortunately, before addressing the merits of the Veteran's 
claim for secondary service connection for a low back 
disability, the Board finds that a further remand for 
additional development of the evidence is required.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that the VA has a duty, when 
determining service connection, to consider all theories of 
entitlement, both direct and secondary.  Szemraj v. Principi, 
357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 
F.3d 1306, 1310 (Fed. Cir. 2004).  The Board is required to 
consider all issues which have been raised either by the 
claimant, or by the evidence of record.  Robinson v. 
Mansfield, 21 Vet. App. 545, 552 (2008).  In Allen v. Brown, 
7 Vet. App. 439, 448 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that secondary 
service connection under 38 C.F.R. § 3.310 may be granted for 
aggravation of a Veteran's non-service-connected condition 
beyond its natural progression by a service-connected 
condition.  

In this case, the Veteran has claimed that he experiences his 
low back disability, as a result of a fall from a horse which 
he experienced in April 1954, during his active military 
service.  See the May 2009 Travel Board hearing transcript 
pg. 4.  He has also claimed that his low back disorder is 
secondary to his service-connected residuals of a fracture of 
the left ilium.  See the Veteran's October 2007 statement.  
Finally, the Veteran has raised the possibility that his low 
back disorder is aggravated by his service-connected 
residuals of a fracture of the left ilium.  See the Travel 
Board hearing transcript pg. 11.  As such, beyond considering 
whether or not the Veteran's low back disorder is a direct 
result of his service, or secondary to his residuals of a 
fracture of the left ilium, the Board must also consider 
whether or not the Veteran's non-service-connected low back 
disorder may have been aggravated beyond it's natural 
progression by the Veteran's service-connected residuals of a 
facture of the left ilium.

In disability compensation (service-connection) claims, the 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  When the VA undertakes to provide a medical 
examination or obtain a medical opinion, it must ensure that 
the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).

In the present instance, the AOJ provided the Veteran with a 
VA medical examination in February 2010.  After a thorough 
review of the medical evidence of record, and an examination 
of the Veteran, the examiner concluded that the Veteran's low 
back disorder "is not caused by or a result [of a] fall from 
a horse in 1954, or residuals of left iliac crest fracture 
and osteomyelitis."  The VA medical examiner indicated that 
the Veteran's current low back disorder is not causally 
related to his in-service fall, or the residuals of his left 
ilium fracture.  The VA medical examiner reached this 
conclusion because of the Veteran's post-service work in the 
construction industry in "heavy physical labor."  The 
examiner indicated that the Veteran's "post service multi 
joint osteoarthritis, as well as his eventual left knee 
replacement support the opinion that the Veteran's post-
military work history played the major causal role in the 
development of his current back disorders."  Furthermore, 
the examiner indicated that "the Veteran's body habitus, 
with many years of obesity" was also "a greater 
contributing factor in the development of his low back 
disorders than any in-service fall."  Unfortunately, this 
opinion does not directly address the issue of aggravation, 
or, at best, leaves open the possibility that the Veteran's 
low back disability may be aggravated by his service-
connected residuals of a facture of the left ilium.

The record also contains a private treatment record dated in 
March 2008 from A. Angelopoulos, D.C., which indicates that 
the Veteran's current low back disorder "more likely began 
as a result of injury he sustained during service."  This 
opinion provides an indication that the Veteran's current low 
back disorder is related to the Veteran's in service injury, 
or secondary to the Veteran's service-connected residuals of 
a left ilium fracture, but does not address the issue of 
whether or not the Veteran's left ilium fracture may have 
aggravated his low back disorder.  

There is also a VA medical treatment record from December 
1986 which indicates that the Veteran's low back disorder and 
his left knee are "no doubt related;" although it may not 
be "entirely due to his pelvis injury."  Unfortunately, 
this opinion is inadequate to allow the Board to grant the 
Veteran's claim, because it fails to provide any rationale 
for the opinion provided.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (a medical opinion that contains only 
data and conclusions is accorded no weight).  

Therefore, the evidence of record is inadequate to allow the 
Board to grant the Veteran's claim for service connection by 
aggravation at this time, as none of the medical opinions of 
record have provided a sufficient opinion regarding whether 
or not the Veteran's low back disorder is aggravated beyond 
its "natural progress" by his service-connected residuals 
of a fracture of the left ilium.  Given the case law 
requiring an examination which is adequate for rating 
purposes and the duty to consider all theories of entitlement 
as related in the above case law, a remand for a further VA 
medical opinion is needed to determine whether or not the 
Veteran's service-connected residuals of an injury to the 
left ilium aggravates his low back disorder beyond the 
natural progression of the disease.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Arrange for the February 2010 VA 
examiner, if available, to provide an 
addendum to the prior opinion.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review.  The examiner must 
specifically answer the following 
question:

Is it at least as likely as not that the 
Veteran's service-connected residuals of 
a fracture of the left ilium permanently 
aggravates the Veteran's back disorder 
beyond its natural progression?

A further VA medical examination is not 
necessary in order to provide the 
requested opinion unless the February 
2010 physician is unavailable, or deems 
another examination necessary to render 
the opinion requested.  If the February 
2010 VA medical examiner is unavailable 
than a new examination is required to 
answer the above question.
   
The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
evidence of record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and 
discuss why this is not possible.  

2.  Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

3.	Then, readjudicate the Veteran's claim 
for service connection for a low back 
disorder, to include as secondary to 
the Veteran's currently service-
connected residuals of a fracture of 
the left ilium.  Adjudication of the 
claim must consider the applicability 
of aggravation of a nonservice-
connected disorder by a service-
connected disorder as provided in 
38 C.F.R. § 3.310(a) (2009) and Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  
If the claim is not granted to the 
Veteran's satisfaction, send him and 
his representative another SSOC and 
give them an opportunity to respond to 
it before returning the file to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


